

117 S1694 IS: Freedom to Export to Cuba Act of 2021
U.S. Senate
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1694IN THE SENATE OF THE UNITED STATESMay 19, 2021Ms. Klobuchar (for herself, Mr. Moran, Mr. Leahy, Mr. Murphy, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo lift the trade embargo on Cuba.1.Short titleThis Act may be cited as the Freedom to Export to Cuba Act of 2021.2.Removal of
			 provisions restricting trade and other relations with Cuba(a)Authority for
 Embargo(1)In generalSection 620(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2370(a)) is amended by striking (1) No assistance and all that follows through (2) Except and inserting Except.(2)Conforming amendmentSection 1709 of the Cuban Democracy Act of 1992 (22 U.S.C. 6008) is amended by striking section 620(a)(2) and inserting section 620(a).(b)Trading With the Enemy Act(1)In generalThe authorities conferred upon the President by section 5(b) of the Trading With the Enemy Act (50 U.S.C. 4305(b)), which were being exercised with respect to Cuba on July 1, 1977, as a result of a national emergency declared by the President before that date, and are being exercised on the day before the date of the enactment of this Act, may not be relied upon on or after such date of enactment to continue the imposition of direct restrictions on trade with Cuba.(2)RegulationsAny regulation that imposes direct restrictions on trade with Cuba in effect on the day before the date of the enactment of this Act pursuant to the exercise of authorities described in paragraph (1) shall cease to be effective for that purpose on and after such date of enactment.(c)Exercise of authorities under other provisions of law(1)Removal of prohibitionsAny prohibition on exports to Cuba that is in effect on the day before the date of the enactment of this Act under the Export Administration Act of 1979 or the Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.) shall cease to be effective on and after such date of enactment.(2)Authority for new restrictionsThe President may, on and after the date of the enactment of this Act—(A)impose export controls with respect to Cuba under section 1753 or 1754(c) of the Export Control Reform Act of 2018 (50 U.S.C. 4812 and 4813(c)); and(B)exercise the authorities the President has under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) with respect to Cuba pursuant to a declaration of national emergency required by that Act that is made on account of an unusual and extraordinary threat to the national security, foreign policy, or economy of the United States, that did not exist before the date of the enactment of this Act.(d)Cuban Democracy
 Act(1)In generalThe Cuban Democracy Act of 1992 (22 U.S.C. 6001 et seq.) is amended—(A)by striking section 1704 (22 U.S.C. 6003);(B)in section 1705(e) (22 U.S.C. 6004(e))—(i)by striking paragraph (5); and(ii)by redesignating paragraph (6) as paragraph (5);(C)by striking section 1706 (22 U.S.C. 6005); and(D)by striking section 1708 (22 U.S.C. 6007).(2)Conforming amendmentParagraph (3) of section 204(b) of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6064(b)) is amended to read as follows:(3)section 1705(d) of the Cuban Democracy Act of 1992 (22 U.S.C. 6004(d));.(e)Cuban Liberty and Democratic Solidarity Act(1)In generalThe Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6021 et seq.) is amended—(A)by striking sections 101 through 108;(B)in section 109(a) (22 U.S.C. 6039(a)), by striking (including section 102 of this Act);(C)by striking sections 110 through 116; and(D)by striking title II (22 U.S.C. 6061 et seq.).(2)Conforming amendmentSection 606 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Public Law 104–208; 8 U.S.C. 1255 note) is repealed.(f)Trade Sanctions
 Reform and Export Enhancement Act of 2000The Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7201 et seq.) is amended—(1)in section 906(a)(1) (22 U.S.C. 7205(a)(1)), by striking Cuba,;(2)in section 908 (22 U.S.C. 7207)—(A)by striking subsection (b);(B)in subsection (a)—(i)by striking Prohibition and all that follows through (1) In general.—Notwithstanding and inserting In general.—Notwithstanding;(ii)by striking for exports to Cuba or;(iii)by striking paragraph (2); and(iv)by redesignating paragraph (3) as subsection (b) and by moving such subsection, as so redesignated, 2 ems to the left; and(C)in subsection (b), as redesignated by subparagraph (B)(iv), by striking paragraph (1) and inserting subsection (a); and(3)by striking section 909 (22 U.S.C. 7208).